DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Application Publication No. 2009/0274974 (hereinafter referred to as Abdallah) in view of U. S. Patent Application No. 2019/0391481 (hereinafter referred to as Xu).
4 gas-containing etch chemistry to enable the 
The difference between the claims and Abdallah is that Abdallah does not disclose modifying one surface region.  Abdallah does not disclose the resist residue removal as recited in claims 8-9.  Abdallah does not disclose that the OPL is disposed on the oxide layer and the graded hardmask on the OPL layer.
Xu, in [0048]-[0049], discloses that the exposed surface of the hardmask is modified, and enables an increased etch rate.  Xu, in [0047]-[0049], discloses that the plasma results in the removal of the resist residues (post patterning), the process utilizes oxygen gas based treatment.  Xu, in [0022], discloses that 
Therefore, it would be obvious to a skilled artisan to modify the hardmask surface of Abdallah by using the surface modifying process taught by Xu because Abdallah, in [0055], teaches the treatment of the underlying layers after patterning the resist with oxygen plasma and Xu, in [0049] discloses the simultaneous removal of the residues while modifying the surface of the exposed portion of the hardmask so as to be easily removable (increase etch rate) in the subsequent etch process.  It would be obvious to a skilled artisan to modify Abdallah by applying the OPL layer as taught by Xu because Xu, in [0031], discloses that the OPL enables a flat uniform surface for the formation of the subsequent hardmask layer formation.
Claims 4-6, is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Application Publication No. 2009/0274974 (hereinafter referred to as Abdallah) in view of U.  as applied to claims 1-3, 7-14 above, and further in view of  U. S. Patent No. 7,335,980 (hereinafter referred to as Nguyen).
Abdallah in view of Xu is discussed in paragraph no. 3, above.
The difference between the claims and Abdallah in view of Xu is that Abdallah in view of Xu does not disclose that the carbon content in the graded hardmask decreases from top to bottom and is present in the claimed % as recited in claims 4-6.
Nguyen, in the abstract, and in figure 1B, and in col 6, line 25-65, discloses the graded hardmask (14A and 14B) wherein the hardmask is in the claimed thickness range and the gradation of the carbon content in the hardmask decrease at the lower region (adjacent to the underlying device stack) to about no carbon in the bottom-most part of the hardmask layer (0%), and the 
It would be obvious to a skilled artisan to modify Abdallah in view of Xu by providing a carbon-gradation in the hardmask layer as taught by Nguyen because Nguyen, in col 2, lines 35-50, discloses that using a hardmask with graded composition of carbon such that the bottommost portion has lesser carbon than the top portion enables the bottom portion of the hardmask layer to serve as a moisture barrier, and in col 6, lines 54-57, discloses that the upper portion of the hardmask layer serves as an etch stop layer.
Claims 15-20, is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Application Publication No. 2009/0274974 (hereinafter referred to as Abdallah) in view of U. S. Patent Application No. 2019/0391481 (hereinafter referred to as Xu) and  U. S. Patent No. 7,335,980 (hereinafter referred to as Nguyen).
4 gas-containing etch chemistry to enable the use of the patterned 
The difference between the claims and Abdallah is that Abdallah does not disclose modifying one surface region.  Abdallah does not disclose that the gradation in the carbon content in the graded hardmask decreases from top to bottom of the hardmask layer.  Abdallah does not disclose that the carbon content in the hardmask layer is present in the claimed %  as recited in claim 17.  Abdallah does not disclose the resist residue removal as recited.  
Xu, in [0048]-[0049], discloses that the exposed surface of the hardmask is modified, and enables an increased etch rate.  Xu, in [0047]-[0049], discloses that the plasma results in the removal of the resist residues (post patterning), the process utilizes oxygen gas based treatment.
The difference between the claims and Abdallah in view of Xu is that Abdallah in view of Xu does not disclose that the 
Nguyen, in the abstract, and in figure 1B, and in col 6, line 25-65, discloses the graded hardmask (14A and 14B) wherein the hardmask is in the claimed thickness range and the gradation of the carbon content in the hardmask decrease at the lower region (adjacent to the underlying device stack) to about no carbon in the bottom-most part of the hardmask layer (0%), and the content in the topmost portion of the hardmask layer can be at least 10 at.%.
Therefore, it would be obvious to a skilled artisan to modify the hardmask surface of Abdallah by using the surface modifying process taught by Xu because Abdallah, in [0055], teaches the treatment of the underlying layers after patterning the resist with oxygen plasma and Xu, in [0049] discloses the simultaneous removal of the residues while modifying the surface of the exposed portion of the hardmask so as to be easily removable 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daborah Chacko-Davis whose telephone number is (571)272-1380.  The examiner can normally be reached on 9:30AM-6:00PM EST Mon-Fri.  If attempts to reach the examiner by telephone are 
/DABORAH CHACKO-DAVIS/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        August 14, 2021.